The petition for a writ of review was denied in this matter upon the theory that the commission had the power to reserve, as it expressly did, the award for medical, surgical, and hospital treatment, to which it found the claimant entitled, pending the procuring of the necessary information and vouchers for a supplemental award. [1] The practice, perhaps, is not one to be commended, as a single final judgment covering all matters involved is the orderly method. It certainly could not be extended to allow supplemental awards for the purpose of correcting errors in the original award, as was attempted inGeorgia Casualty Co. v. Industrial Acc. Com., 177 Cal. 289, [170 P. 625], the case principally relied on by petitioner. The case just cited is not in point upon the question here presented.
The petition for a rehearing is denied. *Page 408